In consolidated negligence actions to recover damages for personal injuries, defendant appeals from an interlocutory judgment of the Supreme Court, "Kings County, entered August 2, 1971 upon a jury verdict in favor of plaintiffs after a trial on the issue of liability only. Interlocutory judgment affirmed, with one bill of costs jointly to respondents Orefice and De Creseenzo against appellant. In our opinion, the jury could properly conclude, upon the proof adduced (and especially upon the testimony of plaintiff De Creseenzo and of Frances Benante and the photographs of the vehicles after the accident), that the Benante vehicle was “ weaving ” from the left lane into the middle lane of the expressway when it waso hit, in the rear of its right side, by the front of the left side of the Singer vehicle, which had been traveling in the middle lane and had accelerated just prior to impact. The force of the collision, coupled with the high speeds involved, propelled the Benante vehicle to the left and into the divider and the Singer vehicle-to the right, where it overturned. The “weaving” of the Benante vehicle constituted negligence upon this record and a proximate cause of the resulting accident. We have also examined appellant’s allegations of legal error and find them to be without merit. Hopkins, Acting F. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.